UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7091


PAUL MCDONALD,

                                                Plaintiff - Appellant,

          versus


RODRICK R. SOWERS, Warden; M. STAUFFER, CO #2,


                                               Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-4035-PJM)


Submitted:   April 26, 2006                 Decided:   October 31, 2006


Before WILKINSON, LUTTIG,* and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul McDonald, Appellant Pro Se. David Phelps Kennedy, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



     *
      Judge Luttig was a member of the original panel but did not
participate in this decision. This opinion is filed by a quorum of
the panel pursuant to 28 U.S.C. § 46(d).
PER CURIAM:

          Paul McDonald appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See McDonald v.

Sowers, No. CA-04-4035-PJM (D. Md. June 20, 2005).         We deny

McDonald’s motions for appointment of counsel and for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -